999 So.2d 683 (2008)
1002 BEL MER LLC, Leonard J. Accardo and Lynn M. Accardo, et. al., Appellants,
v.
Gregory S. BROWN, Property Appraiser of Santa Rosa County, Florida and Robert G. McClure, Tax Collector for Santa Rosa County, Florida, Appellees.
No. 1D07-6065.
District Court of Appeal of Florida, First District.
December 5, 2008.
Rehearing Denied January 30, 2009.
Danny L. Kepner and Thomas J. Gilliam, Jr., of Shell, Fleming, Davis & Menge, P.A., Pensacola, for Appellants.
Elliott Messer and Thomas M. Findley, of Messer, Caparello, & Self, P.A., Tallahassee; Roy V. Andrews, of Lindsay, Andrews & Leonard, P.A., Milton, for Appellees.
*684 PER CURIAM.
Given the reversal of the "Order Granting Defendants' Motion for Partial Summary Judgment and Entry of Final Judgment" in Case No. 1D07-6090, we affirm the order denying Appellants' motion to intervene.
AFFIRMED.
BROWNING, C.J., BARFIELD and THOMAS, JJ., concur.